DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-7, 9, 11-14, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,152,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the instant claims.  The below table provides a one-to-one correspondence:
Current app
17/479,373

US Patent
11,152,751
1
1+11
2
9
3
10
4
12
5
--
6
3
7
1
8
--
9
9
10
--
11
1
12
7
13
8
14
2
15
--
16
--
17
4
18
5
19
15
20
13
21
14


Claims 1-3, 6-10, 12, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 13-14, and 18-19 of U.S. Patent No. 9,667,033. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the instant claims.  The below table provides a one-to-one correspondence:

Current app
17/479,373

US Patent
9,667,033
1
1+13
2
14
3
14
4
--
5
--
6
1
7
7
8
8
9
4
10
19
11
--
12
9
13
--
14
--
15
--
16
--
17
2
18
3
19
1
20
18
21
1


Claims 5 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,152,751 in view of Pedersen et al. (US Patent 10,340,657), hereinafter Pedersen.

Claim 5: Claims 1 and 11 of US 11,152,751 recite the laser device of instant claim 1, but are silent with respect to the frequency discriminating element being tuned by temperature alone.     
Perdersen, however, in the same field of endeavor of laser devices, discloses wherein a frequency discriminating element of a laser device is tuned by temperature alone (Col. 3, Lines 46-50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the patented laser device with a temperature-dependent frequency discriminating element for the purpose of achieving improved stability with continuous tunability (Pedersen, Col. 3, Lines 46-56).  

Claims 15-16: Claims 1 and 11 of US 11,152,751 recite the laser device of instant claim 7, but are silent with respect to a temperature tuning coefficient of the interferometer being higher than 1 pm/K, or higher than 5 pm/K.     
Pedersen, however, in the same field of endeavor of laser devices, discloses wherein a temperature tuning coefficient of an interferometer is higher than 1 pm/K, preferably higher than 5 pm/K (Col. 5, Lines 61-63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the patented laser device with a temperature-tuning coefficient higher than 5 pm/K for the interferometer for the purpose of allowing continuous frequency tuning of the device (Pedersen, Col. 5, Lines 53-62).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 7-8, 11, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston, Jr. et al. (US 4,150,342), hereinafter Johnston, Jr, in view of Little (US 2010/0067843), hereinafter Little.

Claim 1: Johnston, Jr. discloses a laser device (Fig. 1), comprising:
 	a tunable laser comprising a laser cavity (Col. 2, Lines 43-47); and
 	a laser control module (“control system”, Col. 2, Lines 56-58), 
wherein:
 	the tunable laser is configured to generate laser light having a center frequency (inherent to a laser), the laser control module is configured to receive at least a portion of the laser light generated by the tunable laser, to generate a control signal (via feedback control servo system) and to feed the control signal back to the tunable laser for stabilizing the frequency (Col. 2, Lines 56-58), and
 	the laser control module comprises a frequency discriminating element (means for generating an electronic discriminant signal, Col. 2, Lines 58-65).
	Johnston, Jr. does not explicitly disclose wherein the frequency discriminating element is temperature tunable.
	Little, however, in the same field of endeavor of tunable optical elements, discloses wherein a frequency discriminating element (Mach-Zehnder interferometer) is temperature tunable (“the coupling ratio or the amount of coupling can be changed by varying the temperature of the heaters in each of the Mach-Zehnder interferometers” [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnston, Jr.’s frequency discriminating element to be temperature tunable for the purpose of adjusting the coupling ratio to achieve a desired delay and/or chromatic dispersion (Little [0029]).

Claim 5: Johnston, Jr., in view of Little, further discloses wherein the frequency discriminating element is tuned by temperature alone (Little [0029]). 

Claims 7,11: Johnston, Jr., in view of Little, further discloses wherein the frequency discriminating element is a Mach-Zehnder interferometer (Little [0029]).

Claim 8: Johnston, Jr., in view of Little, further discloses wherein the interferometer is a Fabry-Perot interferometer (Little: “In connection with the embodiment shown in FIG. 9, tunable filter 922 may alternatively include other filters which have a tunable bandwidth, such as a… Fabry-Perot filter”, [0037]).

Claim 17: Johnston, Jr. further discloses wherein the tunable laser is a single frequency laser (“a frequency controlled tunable laser system which may be selectively tuned to any predetermined output radiation frequency”, Col. 2, Lines 35-38).

Claim 20: Johnston, Jr. further discloses wherein the laser device is configured to monitor the power of a portion of the laser light directed to the laser control module before entering the frequency discriminating element to generate a reference signal (“The system further includes a feedback control servo system for locking the laser output radiation to the predetermined frequency, this control system including means for generating from the laser output radiation an electronic discriminant signal which has not more than one stable zero crossing lock point corresponding to the predetermined output frequency within that optical filter mode jump frequency span and which has no other zero crossings within the mode jump frequency span”, Col. 2, Lines 56-65), and
 	wherein the device is configured to generate the control signal by a difference between the reference signal and the power of the laser light transmitted through the frequency discriminating element (“The feedback control system further includes at least one laser frequency control element other than the adjustable optical filter positioned within the laser cavity and which is operable in response to the discriminant signal to adjust the laser output radiation frequency, and means for applying the discriminant signal to the frequency control element to drive the laser output radiation frequency toward the lock point within the mode jump frequency span”, Col. 2, Line 65 - Col. 3, Line 5).

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston, Jr., in view of Little as applied to claim 1 above, and further in view of Kim et al. (US 2012/0099611), hereinafter Kim.
Claims 2-3: Johnston, Jr. is silent with respect to a temperature sensor.
 	Kim, however, in the same field of endeavor of external cavity tunable lasers, discloses wherein a laser control module comprises a temperature sensor (112) (“a wavelength-locking function using a temperature sensor and a thermo-electric cooler is provided, thereby making it possible to obtain an oscillating wavelength having stability, reproducibility, and reliability” [0030]), wherein the temperature sensor (112) placed in direct contact with a wavelength-tunable filter (frequency discriminating element, 120) (Fig. 1) [0030][0085].
 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Johnston’s laser device by placing a temperature sensor in direct contact with the frequency discriminating element for the purpose of providing efficient heat transfer and having a stable and reproducible oscillating frequency (Kim [0030]).
Claim 4: Johnston, Jr. is silent with respect to a thermo-electric element.
 	Kim, however, in the same field of endeavor of external cavity tunable lasers, discloses wherein a laser control module comprises a thermo-electric element located for thermally tuning a frequency discriminating element (“a wavelength-locking function using a temperature sensor and a thermo-electric cooler is provided, thereby making it possible to obtain an oscillating wavelength having stability, reproducibility, and reliability.” [0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Johnston’s laser control module with a thermo-electric element for the purpose of obtaining a stable and reproducible oscillating frequency (Kim [0030]).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston, Jr., in view of Little as applied to claim 1 above, and further in view of McDonald et al. (US 2002/0172239, disclosed in IDS 20 September 2021), hereinafter McDonald.

Claim 6: Johnston, Jr. discloses a frequency discriminating element (means for generating an electronic discriminant signal, Col. 2, Lines 58-65), but does not explicitly disclose wherein the frequency discriminating element is continuously frequency tunable.
 	McDonald, however, in the same field of endeavor of external cavity lasers, discloses wherein an etalon (wavelength selection element) is continuously frequency tunable [0053].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnston, Jr.’s frequency discriminating element to be continuously frequency tunable for the purpose of adjusting the free spectral ranges of the wavelength selection elements, to provide for wavelength selection via Vernier effect (McDonald, Abstract).

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston, Jr., in view of Little as applied to claim 7 above, and further in view of Cavanaugh et al. (US 7,221,429, disclosed in IDS 20 September 2021), hereinafter Cavanaugh.

Claim 9: Johnston, Jr. does not explicitly disclose wherein the interferometer comprises solid silica.
 	Cavanaugh, however, in the same field of endeavor of lasing stabilization, discloses wherein an interferometer (Fabry-Perot etalon) comprises solid silica (Cavanaugh, Col. 1, Lines 52-56).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnston, Jr.’s interferometer to be comprised of solid silica for the purpose of providing stability at high temperatures.

Claim 10: Johnston, Jr., in view of Little, discloses wherein the interferometer is a Fabry-Perot interferometer (Little: “In connection with the embodiment shown in FIG. 9, tunable filter 922 may alternatively include other filters which have a tunable bandwidth, such as a… Fabry-Perot filter”, [0037]), but does not explicitly disclose wherein the interferometer comprises solid silica.
 	Cavanaugh, however, in the same field of endeavor of lasing stabilization, discloses wherein an interferometer (Fabry-Perot etalon) comprises solid silica (Cavanaugh, Col. 1, Lines 52-56).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnston, Jr.’s interferometer to be a solid silica Fabry-Perot interferometer for the purpose of providing stability at high temperatures.

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston, Jr., in view of Little as applied to claim 7 above, and further in view of Delfyett et al. (US 7,697,579, disclosed in IDS 20 September 2021), hereinafter Delfyett.

Claim 12: Johnston, Jr. discloses wherein the interferometer has an interferometer finesse (inherent), but is silent with respect to the value of the finesse.
 	Delfyett, however, in the same field of endeavor of self-stabilizing laser systems, discloses a Fabry-Perot etalon (350) with a finesse of approximately 100 (Fig. 1; Col. 5, Lines 60-63).
 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Johnston, Jr.’s laser device with a high-finesse interferometer for the purpose of suppressing noise, which would otherwise disturb the output pulse train (Delfyett, Col. 6, Lines 8-15).

Claim 13: Johnston, Jr. discloses wherein the interferometer has a Free Spectral Range (inherent), but is silent with respect to the value of the Free Spectral Range.
 	Delfyett, however, in the same field of endeavor of self-stabilizing laser systems, discloses an interferometer (Fabry-Perot etalon (350)) with a Free Spectral Range of approximately 10.24 GHz (Fig. 1; Col. 5, Lines 60-63; Col. 6, Lines 2-5), but is silent with respect to a Free Spectral Range of at least about 25 GHz.
 	However, Applicant has provided no criticality for this value, disclosing the need only for a “suitable” Free Spectral Range and providing 25 GHz as an example (Spec. [0021]).
 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Johnston, Jr.’s interferometer to have a suitable free spectral range for the purpose of suppressing the supermode noise, which would otherwise disturb the output pulse train (Delfyett; Col. 6, Lines 8-15).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston, Jr., in view of Little as applied to claim 7 above, and further in view of Asghari (US 2010/0296812), hereinafter Asghari.

Claim 14:  Johnston, Jr., in view of Little, discloses a Mach-Zehnder interferometer [0029], but does not explicitly disclose wherein the interferometer is fabricated using waveguide technology.
	However, the Examiner takes Official notice that it is well known for Mach-Zehnder interferometers to be comprised of two branch waveguides (Asghari [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnston, Jr.’s interferometer to be fabricated using waveguide technology for the purpose of collimating and thus increasing the coupling of the light in the two branches. 

Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston, Jr., in view of Little as applied to claim 7 above, and further in view of Arnott et al. (US 2006/0290944), hereinafter Arnott.

Claims 15-16: Johnston, Jr. is silent with respect to a temperature-tuning coefficient of the interferometer.
 	Arnott, however, in the same field of endeavor of laser devices, discloses wherein a temperature-tuning coefficient is higher than 5 pm/K (0.3 nm/K) [0061].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnston, Jr.’s interferometer to have a temperature-tuning coefficient higher than 5 pm/K for the purpose of very precisely obtaining a desired temperature.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston, Jr., in view of Little as applied to claim 1 above, and further in view of Chang-Hasnain et al. (US 6,233,263, disclosed in IDS 20 September 2021), hereinafter Chang-Hasnain.

Claim 18: Johnston, Jr. discloses a tunable laser (Col. 2, Lines 35-43), but does not explicitly disclose wherein the tunable laser is selected from a fiber laser, a diode laser or a solid-state laser.
 	Chang-Hasnain, however, in the same field of endeavor of laser devices, discloses a wavelength stabilized optical system comprising a diode laser (Col. 4, Lines 46-54).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnston, Jr.’s laser device with a diode laser for the purpose of using a very common laser that is easily coupled with optical fibers.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston, Jr., in view of Little as applied to claim 1 above, and further in view of Munson, Jr. et al. (US 7,833,463, disclosed in IDS 20 September 2021), hereinafter Munson.

Claim 19: wherein the laser control module is placed outside the laser cavity.
	Johnston, Jr. is silent with respect to the laser control module being placed outside the laser cavity.
 	Munson, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of providing effective feedback control of a laser.  Munson provides a teaching of placing a laser control module (30) outside a laser cavity (20) (Fig. 1; Col. 4, Lines 21-25).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Johnston, Jr.’s laser device by placing the laser control module outside the laser cavity for the purpose of ensuring that sensitive electronic parts are protected against heat buildup in the laser cavity.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston, Jr., in view of Little as applied to claim 1 above, and further in view of Chavan et al. (US 2010/0298897), hereinafter Chavan.

Claim 21: Johnston, Jr. is silent with respect to the laser control module being encapsulated inside a hermetically sealed housing.
 	Chavan, however, although not in the same field of endeavor, is nevertheless concerned with the same problem maintaining device components.  Chavan discloses placing electronic components inside a hermetically sealed housing [0041].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnston, Jr.’s laser control module to be encapsulated inside a hermetically sealed housing for the purpose of ensuring that sensitive electronic parts are protected against harsh environmental influences.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896